Citation Nr: 9927960	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-20 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for degenerative 
joint disease of the lumbar spine. 

2.  Entitlement to a compensable rating for residuals of 
right knee injury, with status post anterior cruciate 
ligament reconstruction and partial medial meniscectomy, and  
osteoarthritis. 

3.  Entitlement to a compensable rating for a skin disability 
with hypopigmented areas of both hands. 


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to November 
1997. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in June 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, in pertinent part, granted service 
connection and assigned zero percent ratings for the 
veteran's low back, right knee and skin disorders.  The Board 
notes that all three issues present an "original claim" as 
contemplated under Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found) rather than a claim for an "increased 
rating".


REMAND

It appears from a form dated in November 1998 that the 
veteran requested a local hearing before the RO in St. Louis, 
Missouri.  The RO scheduled a hearing for March 18, 1999 and 
informed the veteran by letter.  A notation on this letter 
indicates that the veteran was a "no show."  A Report of 
Contact, however, reflects that on March 10, 1999 the veteran 
called VA to state that he would not be able to attend the 
scheduled hearing, and requested to reschedule a hearing.  
The memorandum includes instructions to "please cancel and 
reschedule."  

Without rescheduling a hearing, the veteran's case was 
certified to the Board on March 29, 1999.  At that time, the 
March 10, 1999 Report of Contact was not a part of the 
record.  Though dated March 10, 1999, the Report of Contact 
was not sent to the Board until June 7, 1999 and was not 
received by the Board until June 18, 1999.

The Board further notes that additional evidence, to include 
the veteran's service retirement examination and other 
relevant medical records, was received by the RO in June 
1999, subsequent to the most recent the issuance if its 
September 1998 statement of the case and after the RO had 
forwarded the case to the Board.  As the veteran has not 
waived RO consideration of this evidence, the RO must review 
the aforementioned evidence and include it in a supplemental 
statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (1998). 

Therefore, in order to afford the veteran due process, this 
case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a personal hearing at the regional 
office.

2.  Thereafter, the RO should 
readjudicate the claims in appellate 
status; this should include consideration 
of the additional evidence received by 
the RO in June 1999, after the case was 
forwarded to the Board.  With regard to 
all three of the issues on appeal (claims 
for compensable evaluations), the RO 
should consider whether "staged" ratings 
are warranted for any of the veteran's 
service-connected disabilities as 
contemplated by Fenderson v. West, supra.  

The veteran and his representative should then be furnished 
with a Supplemental Statement of the Case, which includes the 
additional evidence received by the RO in June 1999, after 
the case was forwarded to the Board, and given the usual time 
to respond.  Thereafter, subject to current appellate 
procedures, the case should be returned to the Board for 
further appellate consideration, if appropriate.  

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process.  The Board intimates no opinion, 
either factual or legal, as to the outcome of the issues in 
this case.  No action is required of the veteran until he is 
so notified by the RO. 





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


